IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOSEPH A. BEZJAK AND MILDRED P.   : No. 165 WAL 2016
BEZJAK, HIS WIFE AND CARL F.      :
BEZJAK, AND LARA BEZJAK, HIS WIFE,:
                                  : Petition for Allowance of Appeal from
                Petitioners       : the Order of the Superior Court
                                  :
                                  :
            v.                    :
                                  :
                                  :
MINNIE DIAMOND, HER HEIRS AND     :
ASSIGNS, PEARL STRONKO AND        :
JOSEPH J. STRONKO, JR., THEIR     :
HEIRS AND ASSIGNS, STELLA         :
TOMASIK, HER HEIRS AND ASSIGNS,   :
WILLIAM B. DIAMOND AND SANTINA    :
DIAMOND, THEIR HEIRS AND ASSIGNS, :
RUDOLPH DIAMOND, HIS HEIRS AND    :
ASSIGNS, EVELYN DIAMOND, ALSO     :
KNOWN AS SISTER MARY KAREN        :
DIAMOND, EMET DIAMOND, JR., HIS   :
HEIRS AND ASSIGNS, LOTTIE DEL     :
SIGNORE, HER HEIRS AND ASSIGNS,   :
ADELE SIBA, HER HEIRS AND         :
ASSIGNS, AND THE NILAN            :
CONNELLSVILLE COAL AND COKE       :
COMPANY, ITS SUCCESSORS AND       :
ASSIGNS,                          :
                                  :
                Respondents       :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.